Case 2:20-cv-00157-JDL Document 33 Filed 03/04/21 Page 1 of 2                PageID #: 201




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE

GEORGE LODER,               )
                            )
           Plaintiff        )
                            )
    v.                      )                    2:20-cv-00157-JDL
                            )
MAINE INTELLIGENCE ANALYSIS )
CENTER, et al.,             )
                            )
           Defendants.      )

                          ORDER ON DISCOVERY ISSUES

      The Court held a telephonic conference on March 3, 2021, to discuss several

discovery issues.

      After consideration of the parties’ arguments, for the reasons stated on the record,

the Court orders:

      1. Defendants’ interrogatory no. 17: On or before March 19, 2021, Plaintiff shall

          inform Defendants as to whether he intends to seek to recover for any economic

          losses. If Plaintiff intends to assert a claim for economic losses, Plaintiff shall

          identify the losses claimed and the monetary amount of each claimed loss.

      2. Defendants’ interrogatory no. 20: On or before March 19, 2021, Plaintiff shall

          inform Defendants in writing whether he claims damages for emotional distress

          for which he sought treatment.

      3. Defendants’ request for production of documents no. 26: On or before March

          19, 2021, Plaintiff shall produce copies of the communications and request forms

          related to his leave pursuant to the Family Medical Leave Act. Plaintiff shall
Case 2:20-cv-00157-JDL Document 33 Filed 03/04/21 Page 2 of 2               PageID #: 202




          also inform Defendants in writing whether he received any treatment related to

          the leave and, if so, shall identify the providers with whom he treated.

      4. Defendants’ request for production no. 50: On or before March 19, 2021,

          Plaintiff shall provide Defendants with a copy of the fee agreement between

          Plaintiff and counsel.

      5. On or before March 19, 2021, Plaintiff shall provide answers to each

          interrogatory in response to which he referred to the narrative attached to his

          answers to interrogatories.

      6. Plaintiff requests leave to conduct more depositions than authorized under the

          Scheduling Order. The parties shall confer and notify the Court by March 12,

          2021, whether a telephonic conference is required to address the issue and

          whether the parties believe a modification of the Scheduling Order is necessary.

                                        NOTICE

      Any objections to this order shall be filed in accordance with Federal Rule of Civil
Procedure 72.

                                          /s/ John C. Nivison
                                          U.S. Magistrate Judge

Dated this 4th day of March, 2021.




                                             2
